Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152007 & (16)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152007
                                                                    COA: 326670
                                                                    Wayne CC: 92-010859-FC
  JESSE LEE AGNEW,
             Defendant-Appellant.

  _________________________________________/

         By order of July 26, 2016, the prosecuting attorney was directed to answer the
  application for leave to appeal the June 18, 2015 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motion to remand is
  DENIED.

         MCCORMACK, J., did not participate because of her prior involvement in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2016
         s1130
                                                                               Clerk